Exhibit 10.2

 
AMENDMENT NO. 1 TO
EMPLOYMENT AGREEMENT

 
THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment”), dated as of
October 5, 2015, is made by FluoroPharma Medical, Inc., a Nevada corporation
(the “Company”), and Tamara Rhein (the “Executive” and, together with the
Company, are sometimes referred to individually as “Party” and collectively as
the “Parties”).
 
RECITALS
 
WHEREAS, the Company and the Executive entered into an employment agreement (the
“Agreement”) dated as of August 22, 2012;
 
WHEREAS, the Company and the Executive desire to amend a provision of the
Agreement, as amended by this Amendment, as described herein; and
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties, intending to be legally bound,
hereby agree as follows:
 
AMENDMENT
 
1.           Capitalized Terms.  Capitalized terms used but not defined herein
shall have the meanings ascribed to such terms in the Agreement.
 
2.           Amendment to Agreement.
 
(a)           Section 10(b) of the Agreement shall be deleted and the following
section shall be substituted in lieu thereof:
 
“(b)           Severance.                      In the event that the Executive
is terminated by the Company without Cause, or upon the occurrence of, or within
thirty (30) days prior to, or within twelve (12) months following, the effective
date of a Change of Control (as defined below), or if Executive resigns her
employment hereunder for Good Reason (as defined below) within twelve (12)
months following the effective date of a Change of Control, the Company shall
pay or provide to the Executive (i) any earned but unpaid Base Salary, unpaid
pro rata annual bonus and unused vacation days accrued through the Executive’s
last day of employment with the Company; (ii) continued coverage, at the
Company’s expense, under all Benefits Plans in which the Executive was a
participant immediately prior to her last date of employment with the Company,
or, in the event that any such Benefit Plans do not permit coverage of the
Executive following her last date of employment with the Company, under benefit
plans that provide no less coverage than such Benefit Plans, for a period of six
(6) months following the termination of employment in the event of a termination
without Cause or twelve (12) months following the termination of employment (or
resignation for Good Reason) in connection with a Change of Control; (iii)
reimbursement of any and all reasonable expenses paid or incurred by the
Executive in connection with and related to the performance of her duties and
responsibilities for the Company during the period ending on the termination
date; and (iv) the Base Salary, as in effect immediately prior to the
Executive’s termination hereunder, for a period of six (6) months following the
termination of employment in the event of a termination without Cause, or for a
period of twelve (12) months following the termination of employment (or
resignation for Good Reason) in the event of a Change of Control (collectively
“Severance”). All payments due hereunder shall be payable according to the
Company’s standard payroll procedures. The Company shall deduct, from all
payments made hereunder, all applicable taxes, including income tax, FICA and
FUTA, and other appropriate deductions.

 
 
-1-

--------------------------------------------------------------------------------

 
 
For purposes of this Agreement, “Change of Control” shall mean the occurrence,
in a single transaction or in a series of related transactions, of any one or
more of the following events (excluding in any case transactions in which the
Company or its successors issues securities to investors primarily for capital
raising purposes):
 
(i)           the acquisition by a third party (or more than one party acting as
a group) of securities of the Company representing more than fifty percent (50%)
of the combined voting power of the Company’s then outstanding securities other
than by virtue of a merger, consolidation or similar transaction;
 
(ii)           a merger, consolidation or similar transaction following which
the stockholders of the Company immediately prior thereto do not own at least
fifty percent (50%) of the combined outstanding voting power of the surviving
entity (or that entity’s parent) in such merger, consolidation or similar
transaction;
 
(iii)           a change in the effective control of the Company which occurs on
the date that a majority of members of the Company’s board of directors is
replaced during any twelve (12) month period by directors whose appointment or
election is not endorsed by a majority of the members of the board prior to the
date of the appointment or election;
 
(iv)           the dissolution or liquidation of the Company; or
 
(v)           the sale, lease, exclusive license or other disposition of all or
substantially all of the assets of the Company.“
 
For purposes of this Agreement, “Good Reason” for Executive to terminate her
employment in connection with a Change of Control hereunder shall mean the
occurrence of any of the following events without Executive’s prior written
consent:
 
(i)           a material reduction or change in  Executive’s authority, duties
or responsibilities;
 
(ii)           a material reduction in Executive’s base compensation; provided,
however, that if such reduction occurs in connection with a Company-wide
decrease in executive compensation, such reduction shall not constitute Good
Reason for Executive to terminate her employment;
 
(iii)           a change in the geographic location of 75 miles or more at which
Executive must perform her services; or
 
(iv)           any material breach or material violation of a material provision
of this Agreement by the Company.
 
3.           Ratification.  Except as expressly amended hereby, all of the
terms, provisions and conditions of the Agreement are hereby ratified and
confirmed in all respects by each Party hereto and, except as expressly amended
hereby, are, and hereafter shall continue, in full force and effect.
 
4.           Entire Agreement.  This Amendment and the Agreement (as amended)
constitute the entire agreement of the Parties with respect to the subject
matter hereof and supersede all prior and contemporaneous agreements and
understandings, both written and oral, between the Parties with respect thereto.
 

 
 
-2-

--------------------------------------------------------------------------------

 
 
5.           Conflicting Terms.  In the event of any inconsistency or conflict
between the Agreement and this Amendment, the terms, conditions and provisions
of this Amendment shall govern and control.
 
6.           Amendments.  No amendment, supplement, modification or waiver of
this Amendment shall be binding unless executed in writing by all Parties
hereto.
 
7.           Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract.
 
8.           Governing Law.  This Amendment shall be governed by and construed
in accordance with the internal laws of the State of New Jersey, without giving
effect to the choice of law provisions.
 
9.           Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the Parties hereto and their respective permitted
successors and assigns.

 
[Signature pages follow]

 
 
-3-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1 to the
Employment Agreement as of the date set forth above.
 

   
COMPANY:
 
FLUOROPHARMA MEDICAL, INC.
 
By: /s/ Johan M. (Thijs) Spoor
Name: Johan M. (Thijs) Spoor
Title:   CEO


 
EXECUTIVE:
 
/s/ Tamara Rhein
Tamara Rhein

 


 
-4-
 

--------------------------------------------------------------------------------

